Citation Nr: 9906083	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The veteran apparently had a period of active duty for 
training in 1965, although verification of this service is 
not of record.  The veteran's extended period of active duty 
was from May 1968 to December 1969.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal of a May 
1997 rating decision of the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (RO) in Wichita, 
Kansas, which denied entitlement to service connection for 
bilateral hearing loss. 

The Board also notes that in a March 1998 statement, the 
veteran indicated that when he sought medical treatment from 
VA for a hearing problem in 1970, he noticed a buzzing or 
ringing in his ear.  Although the veteran did not indicate 
that the buzzing or ringing was present during service, was 
caused by service or was otherwise connected to service, the 
RO issued a supplemental statement of the case in May 1998 on 
the issue of service connection for tinnitus.  The record 
does not reflect that the veteran has filed a notice of 
disagreement with a denial of service connection for 
tinnitus, that a rating decision denying service connection 
for hearing loss has ever been entered or that the veteran 
has even filed a claim for service connection for tinnitus.  
Moreover, neither the veteran nor his representative has 
addressed the issue of service connection for tinnitus since 
the issuance of the May 1998 supplemental statement of the 
case.  Therefore, the Board has concluded that the veteran is 
not seeking appellate review with respect to this issue. 


FINDING OF FACT

The claim for service connection for bilateral hearing loss 
is not plausible.





CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §3.303 (1998).  
Service incurrence of organic disease of the nervous system 
may be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. §3.303(d) (1998). 

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385 (1998).  Although this regulation precludes 
service connection for hearing loss if the veteran does not 
currently have hearing loss to the degree specified in the 
regulation, the regulation does not require the presence of 
hearing loss disability in service or otherwise limit the 
circumstances under which service connection may be granted 
for hearing loss disability.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The threshold question which must be addressed is whether the 
veteran has submitted evidence of a well-grounded claim.  The 
United States Court of Veterans Appeals (Court) has stated 
repeatedly that 38 U.S.C.A. § 5107(a) unequivocally places an 
initial burden on a claimant to produce evidence that a claim 
is well grounded.  See Grivois v. Brown, 6 Vet. App. 136 
(1994); Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The veteran contends that service connection is warranted for 
hearing loss because it originated or increased in severity 
during service.  The veteran alleges that he was found to 
have hearing loss on his service discharge examination, that 
he has continued to have hearing loss since then and that the 
VA audiological examination in 1970 showing his hearing to be 
normal was in error. 

Service medical records show that on entrance examination in 
April 1968, the auditory thresholds at 500, 1000, 2000 and 
4000 Hertz were all 15 except for the threshold at 4000 Hertz 
for the left ear, which was 30.  These results are indicative 
of the presence of hearing loss disability in the left ear.  
On service separation examination in November 1969, the 
auditory thresholds for the right ear were 25, 25, 20, 20, 
and 15, at 500, 1000, 2000, 3000 and 4000 Hertz, 
respectively,  The auditory thresholds for the left ear at 
500, 1000, 2000, 3000 and 4000 Hertz were 20, 20, 15, 40 and 
35, respectively.  These results continue to show the 
presence of hearing loss disability in the left ear and show 
that the decibel loss in both ears increased during service.

The report of a January 1970 VA audiological evaluation of 
the veteran shows that the auditory thresholds at all 
frequencies were 0 for bone conduction.  For air conduction, 
the auditory thresholds were 0 for all frequencies except for 
auditory thresholds of 10 and 5 at 4000 Hertz in the left 
ear.  Speech discrimination scores were 96 and 98 percent in 
the right ear and 100 percent in the left ear.  It was 
concluded that the veteran's hearing was within the normal 
range.

Records pertaining to a private audiological evaluation of 
the veteran in July 1996 show that he was found to have 
hearing loss disability, as defined in 38 C.F.R. § 3.385, in 
both ears.  There is no other post-service medical evidence 
of hearing loss.  

Although service medical records are supportive of the 
veteran's claim, they do not establish a chronic increase in 
severity of the pre-existing hearing loss.  The results of 
the January 1971 VA audiological examination not only show 
that hearing loss disability was not present at that time, 
but also show that the veteran's auditory thresholds had 
improved since his service entrance examination.  The veteran 
was found to have hearing loss disability in both ears in 
1996, but this was more than 25 years after his discharge 
from service and the 1996 records do not address whether the 
current hearing loss disability is etiologically related to 
service.  

The record does include statements from the veteran's 
daughters and a friend of the veteran concerning their 
observations of the veteran following service, and a 
transcript of the RO hearing at which the veteran provided 
testimony concerning his recollections and the veteran's 
spouse provided testimony concerning her observations of the 
veteran following service.  The record also contains other 
statements of the veteran in support of his claim.  The Board 
does not question the credibility of the veteran or any of 
his witnesses; however, as lay persons, they are not 
competent to diagnose hearing loss or to provide an opinion 
concerning the etiology of the veteran's hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also considered the veteran's contention that 
the results of the January 1971 VA audiological evaluation 
are invalid.  Again, the veteran simply is not qualified to 
render this opinion.  Id.

The January 1971 VA medical records showing improvement in 
the veteran's auditory thresholds and the absence of hearing 
loss disability are uncontroverted by any competent evidence.  
Therefore, competent medical evidence of a nexus between the 
veteran's current hearing loss disability and service is 
required.  No such evidence has been submitted.  Therefore, 
the veteran's claim must be denied as not well grounded.  If 
the veteran is able to obtain medical evidence, such as a 
medical opinion, linking his current hearing loss disability 
to service, such evidence could be used to reopen his claim.


ORDER

Service connection for bilateral hearing loss is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

